FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR ANTONIO HERNANDEZ-                         No. 08-71123
MEJIA,
                                                 Agency No. A096-069-687
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Cesar Antonio Hernandez-Mejia, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
770, 773 (9th Cir. 2008), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Hernanedez-Mejia’s motion

to reopen as untimely where his motion was filed almost two years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and he failed to present sufficient evidence

of changed circumstances in Mexico to qualify for the regulatory exception to the

time limit, see 8 C.F.R. § 1003.2(c)(3)(ii).

      We lack jurisdiction to consider Hernandez-Mejia’s contentions regarding

the BIA’s March 10, 2006 and November 21, 2007 orders, because this petition for

review is not timely as to those orders. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-71123